Citation Nr: 0401354	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 20, 
2001 for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  The appellant is the veteran's mother.  The veteran 
has been determined to be incompetent for VA purposes and the 
appellant is the veteran's guardian. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining information and evidence necessary to substantiate 
her claim.

2.  On VA Form 21-4138, received by the RO on February 20, 
2001, the appellant, on behalf of the veteran, claimed 
service connection for diabetes due to the veteran's exposure 
to Agent Orange during his active service in the Republic of 
Vietnam.  


CONCLUSION OF LAW

An effective date earlier than February 20, 2001, for the 
award of service connection for diabetes mellitus based on 
herbicide exposure, is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such 
VCAA notice is not required for the earlier effective date 
issue on appeal as it stems from a notice of disagreement 
with the initial grant of service connection for the 
disability at issue and initial assignment of an effective 
date for the award of compensation.  VAOPGCPREC 08-2003.

With regard to the VA's duty to assist, the record contains 
the appellant's claim and VA and private medical evidence 
reflecting diagnoses of diabetes mellitus.  The appellant has 
not identified any outstanding evidence which could be used 
to support the issue on appeal.  Further, the issue herein is 
one of application of the law to facts as to which there is 
no dispute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Analysis

In a rating action, dated in September 2001, the RO granted 
service connection for diabetes secondary to herbicide 
exposure, rated as 20 percent disabling, effective from July 
9, 2001.  The assigned effective date was based on 
liberalizing legislation allowing service connection on a 
presumptive basis effective July 9, 2001.  In a January 2002 
rating decision, the RO granted an earlier effective date of 
February 20, 2001, the date the RO received the appellant's 
claim for service connection for diabetes mellitus on behalf 
of the veteran.  

In this case, the appellant seeks the assignment of an 
effective date earlier than February 20, 2001.  The appellant 
contends that her March 1996 claim for pension benefits 
should have been considered by the RO as a claim for service 
connection for diabetes mellitus.  The appellant and her 
representative maintain that since VA was in the process of 
studying the etiological relationship between diabetes 
mellitus and exposure to Agent Orange at the time she filed 
her claim for pension benefits, in March 1996, VA should have 
filed a claim on behalf of the veteran for service connection 
for diabetes mellitus. It is asserted that an effective date 
of March 19, 1996, the date the RO received her claim for 
pension benefits, is warranted pursuant to the mandates of 
Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United States 
Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) ("Nehmer 
II").  

In this case, the requirement for an effective date earlier 
than February 20, 2001 for the grant of service connection 
for diabetes mellitus, rated as 20 percent disabling, have 
not been met.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2003).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date of 
receipt" of the claim. 38 C.F.R. §§3.1(r), 3.400 (2003).  The 
effective date of an award of disability compensation, such 
as based on a grant of service connection, is the day 
following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2003).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001. See Fed. Reg. 23,166-69 (May 
8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

However, for claims based on diseases deemed by the Secretary 
to be related to herbicide exposure, the Nehmer Stipulation 
provides that "as to any denials of claims which were voided 
as a result of [Nehmer I], the effective date for disability 
compensation, if the claim is allowed upon readjudication . . 
. will be the date the claim giving rise to the voided 
decision was filed." Stipulation 1. With respect to 
herbicide-exposure claims filed after May 3, 1989, 
Stipulation 2 provides that the effective date for an award 
resulting from such a claim will be the date the claim was 
filed or the date that the claimant became disabled or death 
occurred, whichever is later.  Williams v. Principi, 15 Vet. 
App. 189 (2001); Nehmer v. United States Veterans' Admin., 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I) and Nehmer v. 
United States Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999) (Nehmer II). As a result of a December 12, 2000 
Federal District court order, VA is required to provide 
retroactive benefits to certain claimants who filed claims 
for Type II diabetes before it was added to VA's presumptive 
list.  This involves claims decided during the period from 
September 25, 1985 to July 8, 2001.  Nehmer v. Veterans' 
Administration, 284 F.3d 1158 (9th Cir. April 1, 2002), aff'd 
Nehmer v. United States Veterans Administration, No. C86-6160 
TEH (N.D. Cal. Dec. 12, 2000).

Here, the record reflects that on March 19, 1996, the RO 
received the appellant's VA Form 21-526, Veteran's 
Application for Compensating or Pension.  The appellant 
identified "ANOXIC ENCEPHALOPATHY" as a result of a 
diabetic coma, as the disease for which the claim on behalf 
of the veteran was being made.  In support of her claim, she 
submitted a private medical report, also dated in March 1996, 
reflecting that that the veteran had been diagnosed as having 
anoxic encephalopathy, was in a vegetative state, was unable 
to make his own decisions, and required someone to act on his 
behalf.  The appellant filled out only those portions of the 
form pertaining to pension claims.  At that time, the 
appellant did not indicate that she wished to pursue a claim 
for service connection for diabetes mellitus on behalf of the 
veteran.  Based on the medical statement submitted by the 
veteran's private physician regarding the severity of the 
veteran's anoxic encephalopathy, the RO awarded the veteran 
pension benefits in an April 1996 rating decision.

The appellant and her representative maintain that a claim by 
a veteran for pension may be considered to be a claim for 
compensation pursuant to 38 C.F.R. § 3.151 (2003).  In 
addition, the appellant and her representative contend that 
the RO should have considered her March 1996 claim for 
pension benefits as a claim for service connection for 
diabetes mellitus because at that time VA was conducting 
ongoing studies regarding the possible etiological link 
between diabetes mellitus and exposure to Agent Orange.  It 
is asserted that VA should have filed a claim on behalf of 
the veteran for service connection for diabetes mellitus upon 
receiving her claim for pension benefits in March 1996.  
However, at that time, there was no reason for VA to claim 
service connection for diabetes mellitus on behalf of the 
veteran because diabetes mellitus was not recognized as a 
disability for which service connection could be presumed 
based on exposure to Agent Orange, and the appellant had not 
provided any information in her March 1996 application 
linking such disability to service.  Indeed, it was indicated 
by the appellant that those parts of the application 
requesting information with regard to disability incurred in 
service were not applicable.  There was no reference to the 
veteran's diabetes mellitus being related to service by 
either the appellant or the private physician.  In this 
regard, the appellant indicated that the veteran suffered 
from " ANOXIC ENCEPHALOPATHY" and indicated that the 
veteran was in a "diabetic coma."  Therefore, this 
submission cannot be regarded as a claim for service 
connection for diabetes mellitus because even an informal 
claim must identify the benefits sought.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  

By written documentation received by the RO on February 20, 
2001, the appellant filed a claim of entitlement to service 
connection for diabetes mellitus as secondary to exposure to 
Agent Orange on behalf of the veteran.  As February 20, 2001 
is the earliest date of receipt of the appellant's claim, 
there is no legal basis for assigning an effective date for 
service connection prior to that date.  The effective date of 
the award of compensation benefits is the date on which VA 
received the claim that resulted in the grant of 
compensation.  The Board is cognizant of the appellant's 
argument that her claim is subject to the provisions of 
Nehmer I and Nehmer II.  However, based on the facts of this 
case, applicable statutory and regulatory effective-date 
provisions, and the holdings of Nehmer I and Nehmer II, there 
is no legal basis for assigning the veteran an effective date 
prior to February 20, 2001 for service connection for 
diabetes mellitus secondary to exposure to Agent Orange.  The 
preponderance of the evidence is against the claim.




ORDER

Entitlement to an effective date earlier than February 20, 
2001, for service connection for diabetes mellitus secondary 
to exposure to Agent Orange, is denied. 



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



